Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20      PageID.1618    Page 1 of 45




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DV DIAMOND CLUB
 OF FLINT, LLC, et al.,

       Plaintiffs,                                  Case No. 20-cv-10899
                                                    Hon. Matthew F. Leitman
 v.

 UNITED STATES SMALL BUSINESS
 ADMINISTRATION, et al.,


      Defendants.
 __________________________________________________________________/

 OPINION AND ORDER GRANTING PLAINTIFFS’ AND INTERVENORS’
    MOTIONS FOR A PRELIMINARY INJUNCTION (ECF Nos. 12, 23)

       In order to mitigate the economic devastation caused by the COVID-19

 pandemic, the United States Congress passed, and President Trump signed, the

 Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L.

 No. 116-136, 134 Stat. 281 (2020). A primary purpose of the CARES Act is

 ensuring continued employment and income for employees of American small

 businesses. To that end, Congress created the Paycheck Protection Program (the

 “PPP”) as part of the CARES Act. That program authorizes the Small Business

 Administration (the “SBA”) to guarantee hundreds of billions of dollars in loans to

 small businesses. The loans are to be made by private lenders, and they may be




                                         1
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1619     Page 2 of 45




 forgiven if, among other things, the businesses use the funds to continue to pay their

 employees’ wages. See 15 U.S.C. § 636(a)(36); 15 U.S.C. §§ 9005, 9006.

       Congress intended that the SBA would make the PPP loan guarantees widely

 available to small businesses across the commercial spectrum. Indeed, Congress

 was aware that the SBA had historically declared certain classes of businesses

 ineligible for SBA lending, and Congress set about to “[i]ncrease[] [e]ligibility” for

 PPP loan guarantees. 15 U.S.C. § 636(a)(36)(D). Congress did that by establishing

 only two criteria for PPP loan guarantee eligibility and providing that “any business

 concern … shall be eligible” for a PPP loan guarantee if it met those criteria. 15

 U.S.C. § 636(a)(36)(D)(i) (emphasis added).

       Despite this direction from Congress, the SBA adopted a rule excluding from

 PPP loan guarantee eligibility a wide range of businesses – including banks, political

 lobbying firms, certain private clubs with restrictive admissions practices, and

 sexually oriented businesses that present entertainment or sell products of a

 “prurient” (but not unlawful) nature (the “PPP Ineligibility Rule”). While Congress

 may once have been willing to permit the SBA to exclude these businesses from its

 (the SBA’s) lending programs, that willingness evaporated when the COVID-19

 pandemic destroyed the economy and threw tens of millions of Americans out of

 work. Simply put, Congress did not pick winners and losers in the PPP. Instead,

 through the PPP, Congress provided temporary paycheck support to all Americans



                                           2
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20      PageID.1620      Page 3 of 45




 employed by all small businesses that satisfied the two eligibility requirements –

 even businesses that may have been disfavored during normal times. Thus, the

 SBA’s PPP Ineligibility Rule is invalid because it contravenes the PPP.

       The Plaintiffs in this case are primarily businesses that provide lawful

 “clothed, semi-nude, and/or nude performance entertainment.” (Mot., ECF No. 12,

 PageID.475.) They have been shuttered by the COVID-19 pandemic and the “stay

 at home” orders issued in response to the pandemic. They applied for PPP loans and

 intended to use the borrowed funds primarily to pay their displaced employees. But

 because their lawful entertainment was deemed to be of a “prurient sexual nature,”

 the PPP Ineligibility Rule prevented them from obtaining PPP loans and/or from

 fully participating in the PPP.

       Plaintiffs contend, among other things, that the PPP Ineligibility Rule is

 invalid because it contravenes the PPP. (See Am. Compl., ECF No. 11.) They have

 now filed a motion seeking a preliminary injunction barring the SBA from enforcing

 against them the provisions of the PPP Ineligibility Rule that prohibit sexually

 oriented businesses from obtaining PPP loan guarantees. (See Mot., ECF No. 12.)

 For the reasons explained below, the motion is GRANTED.




                                         3
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1621     Page 4 of 45




                                           I

                                           A

       The SBA is “a government agency established by § 204 of the Small Business

 Act of 1953, 67 Stat. 233 (codified in 1958 at 15 U.S.C. § 633).” United States v.

 Peoples Household Furnishings, Inc., 75 F.3d 252, 253 (6th Cir. 1996). Among

 other things, the SBA “aid[s], counsel[s], assist[s], and protect[s] … the interests of

 small-business concerns.” Small Bus. Admin. v. McClelan, 364 U.S. 446, 447 (1960).

 The Small Business Act provides the SBA and its Administrator “extraordinarily

 broad powers to accomplish these important objectives, including [the ability to

 lend] money to small businesses whenever [those businesses] could not get

 necessary loans on reasonable terms from private lenders.” Id. In addition to directly

 lending money to small businesses, the SBA may guarantee loans made by private

 lenders. See id. The SBA may also “establish general policies” governing the

 “granting and denial” of the financial assistance it provides. 15 U.S.C. § 633(d).

       On January 31, 1996, the SBA first declared certain types of businesses

 ineligible to participate in SBA lending programs (the “Original SBA Ineligibility

 Rule”). The Original SBA Ineligibility Rule is codified at 13 C.F.R. § 120.110. The

 rule prohibits “banks,” “[l]ife insurance companies,” “businesses primarily engaged

 in political or lobbying activities,” “[b]usinesses deriving more than one-third of

 gross annual revenue from legal gambling activities,” and “[p]rivate clubs and



                                           4
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1622     Page 5 of 45




 businesses which limit the number of memberships for reasons other than capacity,”

 among others, from receiving SBA-backed loans. 13 C.F.R. §§ 120.110(b), (f), (g),

 (i), and (r). In addition, and most relevant here, the Original SBA Ineligibility Rule

 prohibits certain sexually oriented businesses from participating in SBA lending

 programs. More specifically, it provides that the following businesses are barred

 from receiving SBA financial assistance:

              (p) Businesses which:

                 (1) Present live performances of a prurient sexual
                     nature; or

                 (2) Derive directly or indirectly more than de minimis
                     gross revenue through the sale of products or
                     services, or the presentation of any depictions or
                     displays, of a prurient sexual nature;

 120.110(p)(1)-(2).

       In 2019, the SBA issued its “Standard Operating Procedure for Lender and

 Development Company Loan Programs 50 10 5(K)” (the “2019 SOP”). (See the

 2019 SOP, ECF No. 12-11.)          This publication provides guidance to lenders

 concerning how to administer and apply the SBA’s rules and regulations, including

 the Original SBA Ineligibility Rule. (See id.) In relevant part, the 2019 SOP explains

 that “certain business types” may be “ineligible” to participate in SBA loan

 programs. (Id., PageID.570.) With respect to businesses that present entertainment




                                            5
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1623    Page 6 of 45




 or sell products of a “prurient sexual nature,” the 2019 SOP instructs lenders as

 follows:

             a. A business is not eligible for SBA assistance if:

                i. It presents live or recorded performances of a
                prurient sexual nature; or

                ii. It derives more than 5% of its gross revenue,
                directly or indirectly, through the sale of products,
                services or the presentation of any depictions or
                displays of a prurient sexual nature.

             b. SBA has determined that financing lawful activities of
             a prurient sexual nature is not in the public interest. The
             Lender must consider whether the nature and extent of the
             sexual component causes the business activity to be
             prurient.

             c. If a Lender finds that the Applicant may have a business
             aspect of a prurient sexual nature, prior to submitting an
             application to the LGPC (non-delegated) or requesting a
             loan number (delegated), the Lender must document and
             submit the analysis and supporting documentation to the
             Associate General Counsel for Litigation at
             PSMReview@sba.gov for a final Agency decision on
             eligibility. Upon approval by SBA, the Lender may submit
             the application to the LGPC or may proceed to process the
             loan under its delegated authority. A non-delegated
             Lender must submit a copy of SBA’s approval with the
             application to the LGPC. A delegated Lender must retain
             its analysis, supporting documentation, and evidence of
             SBA’s approval in its loan file and must submit the
             analysis and supporting documentation to SBA with any
             request for guaranty purchase. SBA also may review such
             documentation when conducting Lender oversight
             activities.

 (Id., PageID.571.)

                                          6
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20      PageID.1624     Page 7 of 45




                                         B

       In March 2020, Congress passed the CARES Act in order to “provide an

 economic stimulus for our nation’s businesses and citizens” affected by the COVID-

 19 pandemic. Am. Ass’n of Political Consultants v. U.S. Small Bus. Admin., 2020

 WL 1935525, at *1 (D.D.C. Apr. 21, 2020). Title I of the CARES Act focuses on

 supporting displaced American employees. It is titled the “Keeping American

 Workers Paid and Employed Act.” See Pub. L. No. 116-136, 134 Stat. 281 (2020) at

 Title I. The PPP is within Title I of the CARES Act. See 15 U.S.C. § 636(a)(36).

       Another federal court recently provided the following succinct and helpful

 explanation concerning how the PPP operates:

             The PPP is a new loan program to be administered by the
             SBA under Section 7(a) of the Small Business Act
             (codified at 15 U.S.C. § 636(a)). Its purpose is to assist
             small businesses during the COVID-19 crisis by
             immediately extending them loans on favorable terms.
             The loans are made by the SBA’s participating banks and
             guaranteed by the SBA itself. Section 1106 of
             the CARES Act provides that a borrower’s indebtedness
             under a PPP loan will be forgiven to the extent that the
             borrower uses the funds to pay expenses relating to
             payroll, mortgage interest, rent, and utilities during the
             eight-week       period     following       the     loan’s
             origination. CARES Act § 1106. If a borrower qualifies
             for loan forgiveness, the SBA must pay the lender an
             amount equal to the amount forgiven, plus any interest
             accrued through the date of payment. Id. § 1106(c)(3).
             However, the SBA has determined that not more than 25%
             of the loan forgiveness amount may be attributable to non-
             payroll costs. See Business Loan Program Temporary



                                         7
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20       PageID.1625    Page 8 of 45




             Changes; Paycheck Protection Program, 85 Fed. Reg.
             20,811, 20,813–14 (April 15, 2020).

 Camelot Banquet Rooms, Inc. v. U.S. Small Bus. Admin., --- F. Supp. 3d ---, 2020

 WL 2088637, at *2 (E.D. Wis. May 1, 2020).

       Congress initially “provided the SBA with $349 billion” in PPP loan

 guarantees for “small businesses struggling to make ends meet during the COVID-

 19 crisis.” Am. Ass’n of Political Consultants, 2020 WL 1935525, at *1; see also

 Business Loan Program Temporary Changes; Paycheck Protection Program, 85 Fed.

 Reg. at 20812.    The SBA quickly exhausted the initial $349 billion in loan

 guarantees, and Congress then appropriated an additional $310 billion for loan

 guarantees under the PPP. See The Paycheck Protection and Health Care

 Enhancement Act, Pub. L. No. 116-139, --- Stat. ---, § 101(a)(1). The PPP loan

 guarantees are made on a “first-come, first-serve[]” basis. Business Loan Program

 Temporary Changes; Paycheck Protection Program, 85 Fed. Reg. at 20813

                                         C

       One section of the PPP is intended to broaden the class of businesses that are

 eligible to receive SBA financial assistance. That section is titled “Increased

 Eligibility for Certain Small Businesses and Organizations.” 15 U.S.C.

 § 636(a)(36)(D). The section provides, in relevant part, that “[d]uring the covered

 period, in addition to small business concerns, any business concern … shall be

 eligible to receive a covered [i.e., SBA-guaranteed] loan” if the business employs

                                          8
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20          PageID.1626     Page 9 of 45




 less than 500 employees or, “if applicable,” less than “the size standard in number

 of employees established by the Administration for the industry in which the

 business concern … operates.” 15 U.S.C. § 636(a)(36)(D)(i)(I)-(II) (emphasis

 added).

                                            D

       Shortly after the enactment of the PPP, the SBA adopted a set of rules

 governing the implementation and administration of PPP loan guarantees. See

 Business Loan Program Temporary Changes; Paycheck Protection Program, 85 Fed.

 Reg. 20811 (Apr. 15, 2020). The PPP Ineligibility Rule is one of those new rules.

 See id. at 20812 (stating rule).

       The PPP Ineligibility Rule provides that businesses that “are identified” in the

 Original SBA Ineligibility Rule and “described further” in the 2019 SOP “are not

 eligible for PPP loans.” Id. As noted above, the Original SBA Ineligibility Rule and

 the 2019 SOP deem ineligible for SBA financing businesses that (1) “[p]resent live

 performances of a prurient sexual nature” and/or (2) “[d]erive directly or indirectly

 more than de minimis gross revenue through the sale of products or services, or the

 presentation of any depictions or displays, of a prurient sexual nature.” 13 C.F.R.

 § 120.110.(p)(1)-(2). (See also 2019 SOP, ECF No. 12-11, PageID.571.1) Thus,


 1
  The 2019 SOP refers to the Original SBA Ineligibility Rule, but it states slightly
 different ineligibility criteria. As quoted above, the 2019 SOP provides that “a
 business is not eligible for SBA assistance” if it (1) presents either live “or recorded”

                                            9
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1627    Page 10 of 45




 these sexually oriented businesses are ineligible to receive PPP loan guarantees

 under the PPP Ineligibility Rule.

                                           E

       Plaintiffs own and operate “venues that present clothed, semi-nude, and/or

 nude performance entertainment,” adult novelty stores, and “businesses that service

 those establishments.” (Mot., ECF No. 12, PageID.475.) Each Plaintiff alleges that

 “[n]one of the live performances” at the Plaintiff’s establishment – or, for the

 Plaintiffs that provide services to entertainment establishments, none of the

 performances at the establishments that Plaintiffs provide services to – are “unlawful

 or obscene.” (Am. Compl. at ¶147, ECF No. 11, PageID.275.) The Plaintiffs that

 own or operate entertainment establishments further allege that none of the

 “entertainers who have performed on [their] premises have ever been charged, let

 alone convicted, of any crimes of obscenity.” (Id. at ¶134, PageID.272.) Finally, the

 establishment-owning Plaintiffs maintain that they “present[] lawful entertainment

 in conformity with [their] various licenses, permits, or government approvals.” (Id.

 at ¶135, PageID.272.)




 performances of a prurient sexual nature or (2) derives “more than 5% of its gross
 revenue” from “the sale of products, services or the presentation of any depictions
 or displays of a prurient sexual nature.” (2019 SOP, ECF No. 12-11, PageID.571;
 emphasis added.)

                                          10
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1628   Page 11 of 45




       Plaintiffs have each had to cease operations for a substantial period of time

 and/or have lost significant business due to the ongoing COVID-19 pandemic and

 the various “stay at home” orders issued in the states in which they operate. Due to

 their financial hardships, they have each sought loans under the PPP. They seek the

 loans “in order to mitigate [their] business losses and to provide monetary relief to

 [their] employees.” (Id. at ¶79, PageID.257.) They intend to spend at least “75% of

 [the] PPP loans” on “employee wages and salaries.” (Id.)

       Plaintiffs have had different experiences in the PPP loan application process.

 The Plaintiffs fall into the following categories:

     33 Plaintiffs have submitted applications and had their applications denied by

       their local lender because of the PPP Ineligibility Rule (Plaintiffs DB

       Entertainment, Inc.; Millennium Restaurant Group, Inc.; T and N

       Incorporated; Burch Management Company, Inc.; JCB of Gainesville, Inc.;

       MAG Enterprises, Inc.; 2740 Corporation; Brookhurst Venture, LLC; City of

       Industry Hospitality Venture, Inc.; Farmdale Hospitality Services, Inc.; Inland

       Restaurant Venture I, Inc.; Midnight Sun Enterprises, Inc.; Olympic Avenue

       Venture, Inc.; The Oxnard Hospitality Services, Inc.; Platinum SJ Enterprise;

       Rouge Gentlemen’s Club, Inc.; Washington Management, LLC; PNM

       Enterprises, Inc.; Rialto Pockets, Inc.; Santa Barbara Hospitality Services,

       Inc.; Santa Maria Restaurant Enterprises, Inc.; The Spearmint Rhino Adult


                                           11
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1629     Page 12 of 45




       Superstore, Inc.; High Expectations Hospitality, LLC; Kentucky Hospitality

       Venture, LLC; K-Kel, Inc.; L.C.M., LLC; Nitelife, Inc.; Penn Ave

       Hospitality, LLC; Sarie’s Lounge, LLC; World Class Ventures, LLC; W.P.B.

       Hospitality, LLC; The Spearmint Rhino Companies Worldwide, Inc.; and

       Spearmint Rhino Consulting Worldwide, Inc.);

     2 Plaintiffs have attempted to submit a loan application but their local lender

       refused to accept or process the application because of the PPP Ineligibility

       Rule (Plaintiffs Filosadelfia, LLC and Polmour, Inc.);

     6 Plaintiffs have submitted loan applications, have not received a decision on

       their applications, and “reasonably believe” that – because of the PPP

       Ineligibility Rule – their applications will be rejected and/or delayed until the

       PPP funds are exhausted (Plaintiffs BDS Restaurant, Inc.; Benelux

       Corporation; MAG Pitt LP; Stone Park Entertainment, Inc.; Seventy7, LLC;

       and V.C. Lauderdale, Inc.); and

     1 Plaintiff has been told its application for a PPP loan will be approved (absent

       a lack of funding or other unforeseen circumstance) but has also been told that

       it may not qualify for loan forgiveness because of the PPP Ineligibility Rule

       (Plaintiff DV Diamond Club of Flint, LLC).

       While Plaintiffs’ PPP loan applications have been denied by lenders, rather

 than by the SBA itself, the Plaintiffs have presented evidence that the lenders are


                                          12
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1630    Page 13 of 45




 acting in accord with the SBA’s view of the PPP Ineligibility Rule. For instance,

 Plaintiffs have presented evidence that at least one representative of the SBA has

 opined that a “men’s club with strippers” is “definitely not eligible” for a PPP loan.

 (ECF No. 31-2, PageID.1004.) Moreover, the Plaintiffs have presented evidence

 that in parallel federal litigation in another district, the SBA has argued that

 “businesses that feature live entertainment explicitly intended to be ‘erotic’” – as

 most of the Plaintiffs do here – “undoubtedly fall within the plain language of” the

 PPP Ineligibility Rule. (Motion for Stay filed in Camelot Banquet Rooms, supra,

 ECF No. 39-3, PageID.1135.)

                                          II

       This action was initially filed on April 8, 2020, by Plaintiff DV Diamond Club

 of Flint, LLC, an adult-entertainment establishment located in Flint, Michigan. (See

 Compl., ECF No. 1.) On April 17, 2020, DV Diamond Club and 41 new co-Plaintiffs

 from across the country filed an Amended Complaint. (See Am. Compl., ECF No.

 11.) They name as Defendants the SBA, Jovita Carranza (the SBA’s Administrator),

 the United States of America, and Steven Mnuchin (the United States Treasury

 Secretary). (See id.)

         In the Amended Complaint, Plaintiffs each broadly allege that:

            They are sexually oriented businesses engaged in lawful conduct;




                                          13
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1631    Page 14 of 45




           They have had to close and/or they have lost significant business due

              to the ongoing COVID-19 pandemic;

           They meet the eligibility requirements identified in the PPP for a PPP

              loan but have been denied such a loan, fear that they will be denied such

              a loan, and/or fear that they will be denied loan forgiveness due to the

              PPP Ineligibility Rule; and

           They plan to use at least 75% of the PPP loan to pay for the salaries and

              wages of their employees.

       Plaintiffs bring three claims in the Amended Complaint. In Count One,

 Plaintiffs allege that the portions of the PPP Ineligibility Rule excluding sexually

 oriented businesses from participating in the PPP violate the First Amendment

 because they are “impermissible content-based restrictions on speech,” are

 “unconstitutionally vague,” and “fail to conform to constitutional standards

 regarding obscenity.” (Id. at ¶520, PageID.361-362.) In Count Two, Plaintiffs claim

 that the portions of the PPP Ineligibility Rule excluding sexually oriented businesses

 from participating in the PPP violate the Fifth Amendment because they “treat

 establishments presenting certain forms of performance dance entertainment, such

 as Plaintiff, differently from establishments presenting other forms of entertainment

 or no entertainment, for no compelling, important, or rational reason” and because

 they are “impermissibly vague.” (Id. at ¶523, PageID.363-364.) Finally, in Count


                                            14
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20          PageID.1632        Page 15 of 45




 III, Plaintiffs seek to invalidate the PPP Ineligibility Rule under the Administrative

 Procedures Act. (See id. at ¶¶ 526-527, PageID.364; see also id. at ¶4, PageID.239,

 quoting the Administrative Procedures Act.) In this Count, Plaintiffs allege that the

 SBA “lacked the authority to promulgate” the PPP Ineligibility Rule because that

 rule conflicts with the provision of the PPP extending eligibility to any business

 concern that satisfies the criteria in the statute. (Id. at ¶526, PageID.364)

       On the same day that Plaintiffs filed their Amended Complaint, Plaintiffs also

 filed a renewed emergency motion for a temporary restraining order and/or

 preliminary injunction. (See Renewed Mot., ECF No. 12.) The arguments Plaintiffs

 make in the renewed motion largely track the claims made in the Amended

 Complaint. (See id.) Plaintiffs ask the Court, among other things, to bar the

 Defendants from enforcing against them the portions of the PPP Ineligibility Rule

 that prohibit sexually oriented businesses from obtaining PPP loan guarantees and/or

 from having PPP loans forgiven. (See id., PageID.504.)

       Following an on-the-record status conference with counsel for all parties, the

 Court set an expedited briefing schedule on Plaintiffs’ renewed emergency motion.

 (See Order, ECF No. 18.) Defendants filed their response to the motion on April 24,

 2020 (see Resp. Br., ECF No. 25), and Plaintiffs filed a reply (see Reply Br., ECF

 No. 28).




                                            15
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1633     Page 16 of 45




       While Plaintiffs’ renewed emergency motion was being briefed, three new

 parties, 689 Eatery Corp., 725 Eatery Corp., and GJJM Enterprises, Inc. (the

 “Intervenors”) filed a motion to intervene as co-plaintiffs in this action. (See Mot. to

 Intervene, ECF No. 22.) The Intervenors are sexually oriented businesses that are

 “similarly situated” to the original Plaintiffs. (Id., PageID.648.) The Defendants did

 not object to the Intervenors joining this action, and the Court orally granted the

 motion to intervene on April 30, 2020. The Intervenors have filed their own

 emergency motion seeking the same relief as Plaintiffs. (See Intervenors’ Mot., ECF

 No. 23.) The Intervenors’ motion “adopt[ed] the arguments” made in Plaintiffs’

 emergency motion. (Id., PageID.684-685.)

       On April 30, 2020, the Court held a hearing on the emergency motions for a

 preliminary injunction. It held a continuation of the hearing on May 5, 2020.

                                           III

       The Court begins with a threshold question: may the Court enter preliminary

 injunctive relief against the SBA? Defendants say that the answer is “no.” They

 insist that Section 634(b)(1) of the Small Business Act bars courts from entering

 injunctions against the SBA and its Administrator. (See Resp. Br., ECF No. 24,

 PageID.730, quoting 15 U.S.C. § 634(b)(1).) That statute provides that:

              In the performance of, and with respect to, the functions,
              powers, and duties vested in him by this chapter the
              Administrator may sue and be sued in any court of record
              of a State having general jurisdiction, or in any United

                                           16
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1634      Page 17 of 45




             States district court, and jurisdiction is conferred upon
             such district court to determine such controversies without
             regard to the amount in controversy; but no attachment,
             injunction, garnishment, or other similar process,
             mesne or final, shall be issued against the
             Administrator or his property.

 15 U.S.C. § 634(b)(1) (emphasis added).

       The United States District Court for the Eastern District of Wisconsin recently

 held that this statute does not preclude the precise award of injunctive relief that

 Plaintiffs seek against the SBA here. See Camelot Banquet Rooms, 2020 WL

 2088637, at ** 3-4. That court explained:

             I conclude that § 634(b)(1) does not preclude injunctive
             relief against the SBA in a case such as this. Provisions
             like it are found in other federal statutes creating agencies
             that participate in commercial activity. These statutes
             allow the agency to be sued but specifically provide that
             “no attachment, injunction, garnishment, or other similar
             process, mesne or final, shall be issued against the
             [agency] or [its] property.” See 19 U.S.C. § 1920; 42
             U.S.C. § 3211(a)(13); 15 U.S.C. § 714b(c); 19 U.S.C.
             § 2350; 7 U.S.C. 1506(d); 20 U.S.C. § 1082(a)(2). As the
             United States Claims Court explained, see Related
             Industries, Inc. v. United States, 2 Cl.Ct. 517, 522 (1983),
             Congress began including such language in its statutes
             after the Supreme Court decided Federal Housing
             Administration v. Burr, 309 U.S. 242, 60 S.Ct. 488, 84
             L.Ed. 724 (1940). In that case, the Court held that a clause
             allowing the Federal Housing Administration to sue and
             be sued rendered it subject to a state-law garnishment
             action. The Court reasoned that “it must be presumed that
             when Congress launched a governmental agency into the
             commercial world and endowed it with authority to ‘sue
             or be sued’, that agency is not less amenable to judicial
             process than a private enterprise under like circumstances

                                          17
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20       PageID.1635      Page 18 of 45




             would be.” Id. at 245, 60 S.Ct. 488. The Court indicated
             that, if Congress intends to limit the kinds of relief
             available against an agency that acts in commerce, it must
             do so clearly. Id. Thus, after Burr, Congress began
             specifying that certain agencies that participated in
             commerce are not subject to attachment, injunction,
             garnishment, and similar process.

             As the First Circuit has recognized, this limitation on
             garnishment and similar process was “intended to keep
             creditors or others suing the government from hindering
             and obstructing agency operations through mechanisms
             such as attachment of funds.” Ulstein Maritime, Ltd. v.
             United States, 833 F.2d 1052, 1056–57 (1st Cir. 1987). It
             was not intended to render the agency immune from
             injunctive relief in situations where the agency has
             exceeded its statutory authority and where an injunction
             would not interfere with the agency’s internal operations.
             Id. at 1057. Indeed, if provisions such as § 634(b)(1) meant
             that the agency could never be enjoined, then an agency
             could adopt unconstitutional policies and continue to
             follow them even after a court declared them
             unconstitutional. For example, the SBA could adopt a
             policy stating that it will extend small business loans only
             to companies owned by white men. If § 634(b)(1) means
             that the SBA may never be enjoined, then a court could
             not enjoin this policy, even though it would be blatantly
             unconstitutional.

             In the present case, the plaintiffs only seek to set aside
             unlawful agency action. They do not seek to attach the
             SBA’s assets or otherwise interfere with its internal
             operations. Under the injunction the plaintiffs seek, the
             SBA would have to do no more than process the plaintiffs’
             loan applications in the same manner that it processes the
             applications of other small businesses. Section 634(b)(1)
             does preclude the court from entering such an injunction.




                                         18
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20          PageID.1636     Page 19 of 45




 Id.2

        For the reasons cogently explained by the district court in Camelot Banquet

 Rooms, the Court is persuaded that injunctive relief is available to Plaintiffs. As in

 that case, the Plaintiffs here seek only “to set aside unlawful agency action. They do

 not seek to attach the SBA’s assets or otherwise interfere with its internal

 operations.” Id. at *4. Moreover, Defendants themselves candidly acknowledge that

 courts “have held that [Section 634(b)(1)] does not necessarily bar injunctions

 against the SBA in all circumstances.” (Resp. Br., ECF No. 24, PageID.730.)

 Finally, as in Camelot Banquet Rooms, Plaintiffs have sued both the United States

 and Steven Mnuchin in his official capacity as Secretary of the Treasury, and those

 Defendants “do not claim to be immune from injunctive relief; nor do they claim

 that they could not grant the plaintiffs access to the PPP unless the SBA were also

 enjoined.” Camelot Banquet Rooms, 2020 WL 2088637, at *3. For all of these

 reasons, the Court concludes that it may enter the requested injunctive relief against

 the SBA.



 2
   In American Association of Political Consultants, supra, the plaintiffs sought an
 injunction barring the SBA from excluding lobbying businesses from the PPP. The
 district court in that case did not squarely decide whether it had the authority to issue
 the requested injunction. But it did observe that the “D.C. Circuit … at a minimum
 [] ‘strongly intimated that injunctive relief is available ... when the SBA exceeds its
 statutory authority.’” Am. Ass’n of Political Consultants, 2020 WL 1935525, at *6
 (quoting Elk Assocs. Funding Corp. v. U. S. Small Bus. Admin., 858 F. Supp. 2d 1,
 20 (D.D.C. 2012)).

                                            19
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1637    Page 20 of 45




                                          IV

       A preliminary injunction “is an extraordinary and drastic remedy.” S. Glazer’s

 Distribs. of Ohio v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017)

 (quoting Munaf v. Geren, 553 U.S. 674, 689–90 (2008)). Although the movant “is

 not required to prove his case in full at a preliminary injunction hearing,” Certified

 Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 542 (6th

 Cir. 2007), a preliminary injunction should not “be granted lightly.” S. Glazer’s, 860

 F.3d at 849.

       A district court balances four factors when considering a motion for a

 preliminary injunction or a temporary restraining order: “(1) whether the movant has

 a strong likelihood of success on the merits; (2) whether the movant would suffer

 irreparable injury absent the injunction; (3) whether the injunction would cause

 substantial harm to others; and (4) whether the public interest would be served by

 the issuance of an injunction.” Id. (quotations omitted). “The last two factors (the

 balance of equities and public interest) ‘merge when the Government is the opposing

 party.’” Am. Ass’n of Political Consultants, 2020 WL 1935525, at *2 (quoting Nken

 v. Holder, 556 U.S. 418, 435 (2009)).

       “[T]hese are factors to be balanced, not prerequisites to be met.” S. Glazer’s,

 860 F.3d at 849. “[N]o one factor is controlling.” Gonzales v. Nat’l Bd. of Med.

 Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000).



                                          20
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1638     Page 21 of 45




                                           V

       The Plaintiffs have shown a strong likelihood that they will prevail on the

 merits of their claim that the PPP Ineligibility Rule is invalid. As explained below,

 Plaintiffs have demonstrated that the rule cannot stand because it directly conflicts

 with the PPP.

                                           A

       The Administrative Procedures Act prohibits agencies from taking action “in

 excess of statutory jurisdiction, authority, or limitations, or short of statutory

 right.” 5 U.S.C. § 706(2)(C). This Court “review[s] the propriety of agency action

 under the two-step framework set forth in Chevron, U.S.A., Inc. v. Natural

 Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694

 (1984).” Tenn. Hosp. Ass’n v. Azar, 908 F.3d 1029, 1037 (6th Cir. 2018).

       At step one of a Chevron analysis, a court asks whether “Congress has directly

 spoken to the precise question at issue.” Chevron, 467 U.S. at 842. To answer this

 question, “courts must determine whether the statute is ambiguous, applying the

 ordinary tools of statutory construction. If the statute is unambiguous, then the court

 applies it as-written; that is the end of the matter.” Arangure v. Whitaker, 911 F.3d

 333, 337-38 (6th Cir. 2018) (internal quotation marks and citation omitted). If

 Congress has spoken to the precise question at issue, then “the reviewing court must

 give effect to the will of Congress irrespective of any contrary agency



                                           21
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1639      Page 22 of 45




 interpretation.” Mid–Am. Care Found. v. N.L.R.B., 148 F.3d 638, 642 (6th Cir.

 1998). However, if the statute is ambiguous, then (and only then) does the court

 move to step two of the Chevron analysis. At that step, a court must “defer to the

 agency’s construction if it is ‘permissible’—i.e., ‘within the bounds of reasonable

 interpretation.’” Arangure, 911 F.3d at 338 (quoting City of Arlington v. F.C.C., 569

 U.S. 290, 296 (2013)).

       The Sixth Circuit recently emphasized that a district court must work hard at

 Chevron’s first step to determine a statute’s meaning before finding that a statute is

 ambiguous and deferring to an agency’s interpretation:

              Chevron’s first step is grounded in a recognition that “[t]he
              judiciary is the final authority on issues of statutory
              construction.” Chevron, 467 U.S. at 843 n.9, 104 S.Ct.
              2778. This means courts must do their best to determine
              the statute’s meaning before giving up, finding ambiguity,
              and deferring to the agency. When courts find ambiguity
              where none exists, they are abdicating their judicial
              duty. Cf. Kent Barnett & Christopher J. Walker,
              Chevron in the Circuit Courts, 116 Mich. L. Rev. 1, 33–
              34 (2017) (concluding that circuit courts find ambiguity
              at Chevron step one 70% of the time, based on a sample of
              over 1,000 cases). This abdication by ambiguity
              impermissibly           expands          an         already-
              questionable Chevron doctrine. See Voices for Int’l Bus.
              & Educ., Inc. v. NLRB, 905 F.3d 770, 780–81 (2018) (Ho,
              J., concurring) (“Finding ambiguity where it does not
              exist—granting deference where it is not warranted ...
              misuse[s] Chevron” and “abrogates separation of powers
              without even the fig leaf of Congressional
              authorization.”). Unsurprisingly, when courts neglect their
              duty, the Supreme Court has not hesitated to reverse. See,
              e.g., Pereira, 138 S.Ct. at 2113–14 (“[T]he Court need not

                                           22
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1640      Page 23 of 45




              resort to Chevron deference, as some lower courts have
              done, for Congress has supplied a clear and unambiguous
              answer to the interpretive question at hand.”); id. at 2120
              (Kennedy, J., concurring) (chiding lower courts for
              “engag[ing] in cursory analysis” in Chevron step one and
              rushing to “reflexive deference”); Kingdomware Techs.,
              Inc. v. United States, ––– U.S. ––––, 136 S.Ct. 1969, 1979,
              195      L.Ed.2d     334     (2016)      (reversing   lower
              court’s Chevron-based decision because the statute was
              unambiguous); United States v. LaBonte, 520 U.S. 751,
              762, 117 S.Ct. 1673, 137 L.Ed.2d 1001 (1997) (same). In
              short, Chevron’s first step is not a free pass.

 Arangure, 911 F.3d at 337-38 (internal footnote omitted).

                                           B

       The Court begins its Chevron step one analysis by identifying the “precise

 question” presented. Here, that question is:

              May the SBA exclude from eligibility for a PPP loan
              guarantee a business concern that (1) during the covered
              period (2) has less than 500 employees or less than the size
              standard in number of employees established by the
              Administration for the industry in which the business
              operates?

       For the reasons explained below, the Court finds that Congress has

 unambiguously answered: no.

                                           1

       First, the text of the PPP makes clear that every business concern meeting the

 statutory criteria is eligible for a PPP loan during the covered period. Congress

 identified in the PPP only two criteria that a business concern must satisfy in order



                                          23
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20          PageID.1641      Page 24 of 45




 to qualify for loan guarantee eligibility: (1) during the covered period (2) it must

 have less than 500 employees or less than the size standard in number of employees

 established by the Administration for the industry in which the business operates.

 Under the settled expressio unius exclusio alterius rule of statutory construction,

 Congress’s express listing of these two eligibility criteria indicates that Congress did

 not intend there to be any other criteria for loan guarantee eligibility. See, e.g., Terry

 v. Tyson Farms, Inc., 604 F.3d 272, 283 (6th Cir. 2010) (explaining in the context

 of statutory interpretation that “the germane maxim expressio unius est exclusio

 alterius” means “the expression of one thing is the exclusion of others”). After

 establishing only two criteria for loan guarantee eligibility, Congress provided that

 “any business concern … shall be eligible to receive a covered [i.e., SBA

 guaranteed] loan” if it meets those criteria. 15 U.S.C. § 636(a)(36)(D)(i) (emphasis

 added). “[T]he word ‘any’ naturally carries ‘an expansive meaning.’” SAS Inst., Inc.

 v. Iancu, --- U.S. ---, 138 S. Ct. 1348, 1354 (2018) (quoting United States v.

 Gonzales, 520 U.S. 1, 5 (1997)). And “[w]hen used (as here) with a ‘singular noun

 in affirmative contexts,’ the word ‘any’ ordinarily ‘refer[s] to a member of a

 particular group or class without distinction or limitation’ and in this way

 ‘impl[ies] every member of the class or group.’” Id. (emphasis in original) (quoting

 Oxford English Dictionary (3d ed., Mar. 2016), www.oed.com/view/Entry/8973

 (OED)). Thus, when Congress said that “any business concern” employing the



                                            24
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1642     Page 25 of 45




 requisite number of Americans during the covered period “shall be eligible” for a

 PPP loan guarantee, it meant that all such businesses are eligible for a loan

 guarantee.

       The Supreme Court reached a similar conclusion in SAS Institute, supra. In

 that case, the Supreme Court was called upon to interpret a statute concerning “inter

 partes review” of a challenged patent by the United States Patent Office. That

 statute, 35 U.S.C. § 318(a), provided in relevant part that “[i]f an inter partes review

 is instituted and not dismissed under this chapter, the [Board] shall issue a final

 written decision with respect to the patentability of any patent claim challenged by

 the petitioner....” SAS Inst., 138 S. Ct. at 1354 (emphasis in original) (quoting

 § 318(a)). Notwithstanding this language, the Patent Office contended that it had

 discretion to render a decision on less than all of the claims challenged by a

 petitioner. The Supreme Court disagreed:

              We find that the plain text of § 318(a) supplies a ready
              answer. It directs that “[i]f an inter partes review is
              instituted and not dismissed under this chapter, the
              [Board] shall issue a final written decision with respect to
              the patentability of any patent claim challenged by the
              petitioner....” § 318(a) (emphasis added). This directive is
              both mandatory and comprehensive. The word “shall”
              generally imposes a nondiscretionary duty. See Lexecon
              Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S.
              26, 35, 118 S.Ct. 956, 140 L.Ed.2d 62 (1998). And the
              word “any” naturally carries “an expansive
              meaning.” United States v. Gonzales, 520 U.S. 1, 5, 117
              S.Ct. 1032, 137 L.Ed.2d 132 (1997). When used (as here)
              with a “singular noun in affirmative contexts,” the word

                                           25
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1643      Page 26 of 45




             “any” ordinarily “refer[s] to a member of a particular
             group or class without distinction or limitation” and in this
             way “impl[ies] every member of the class or group.”
             Oxford English Dictionary (3d ed., Mar. 2016),
             www.oed.com/view/Entry/8973 (OED) (emphasis added)
             (all Internet materials as last visited Apr. 20, 2018). So
             when § 318(a) says the Board’s final written decision
             “shall” resolve the patentability of “any patent claim
             challenged by the petitioner,” it means the
             Board must address every claim the petitioner has
             challenged.

 Id. at 1354. The Supreme Court further held that because the statute unambiguously

 required the Patent Office to review all challenged claims, the Office’s contrary

 construction was not entitled to any deference under Chevron. See id. at 1358.

       SAS Institute guides the way here. The PPP, like the inter partes review

 statute at issue in SAS Institute, combines the expansive term “any” with the

 mandatory directive “shall.” And, just as Congress’s use of those terms in the inter

 partes review statute required the Patent Office to review every challenged patent

 claim, Congress’s use of those terms in the PPP requires the SBA to deem eligible

 for a PPP loan guarantee every business concern that employed the specified number

 of Americans during the covered period. This reading of the PPP effectuates

 Congress’s two stated intentions (as reflected in the name of Title I of the CARES

 Act and in the caption of the relevant section of the PPP): to “Keep[] American

 Workers Paid and Employed” and to “[i]ncrease[] [e]ligibility” for businesses to




                                          26
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1644     Page 27 of 45




 participate in the PPP. See Pub. L. No. 116-136, 134 Stat. 281 (2020) at Title I; see

 also 15 U.S.C. § 636(a)(36)(D).

       The Court recognizes that the Supreme Court has not always adopted the

 construction of “any” that it employed in SAS Institute. The Supreme Court has

 noted that “‘[a]ny’ can and does mean different things depending on the setting” and

 has explained that, at times, in order “[t]o get at Congress’s understanding [of ‘any’],

 what is needed is a broader frame of reference.” Nixon v. Mo. Mun. League, 541

 U.S. 125, 132 (2004).3 In these instances, “[i]t helps if we ask how Congress could

 have envisioned” the statutory provision at issue “actually working” if “any” is given

 its natural broad meaning. Id.      Taking this approach to understanding “any,”

 however, yields the same result as the SAS Institute approach to the term. Indeed,

 construing the term broadly, as the Court has done, results in the PPP “actually

 working” in the manner that Congress, by all indications, intended – as providing




 3
   One “setting” that has led the Supreme Court to depart from the SAS Institute
 construction of “any” is when neighboring statutory terms demand a narrower
 construction. See, e.g., Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 115-16
 (2001) (applying narrow construction of “any other class of workers engaged in …
 commerce” in light of Court’s previous interpretation of “in commerce” as a term of
 art with a narrower meaning). No neighboring term here demands such a
 construction.


                                           27
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1645    Page 28 of 45




 temporary paycheck support to as many displaced and suffering American workers

 as possible.4

       For all of these reasons, the plain language of the PPP makes clear that any

 business concern is eligible for a PPP loan if it employed the requisite number of

 Americans during the covered period. Thus, the Defendants may not exclude

 Plaintiffs from participating in the PPP on the ground that they present entertainment

 or sell products of a “prurient sexual nature.”

                                           2

       The context in which Congress enacted the PPP further confirms the Court’s

 reading of the PPP loan guarantee eligibility provisions. By the time Congress

 created the PPP, the SBA had been applying the Original SBA Ineligibility Rule –

 and excluding numerous business from receiving SBA financial assistance – for

 nearly 25 years. And just one year before Congress enacted the PPP, the SBA

 reiterated – in the 2019 SOP – the exclusions it had been applying through the

 Original SBA Ineligibility Rule.

       Congress is “presumed to [have been] aware of” the Original SBA

 Ineligibility Rule and the 2019 SOP “when it passe[d]” the PPP. Patel v. U.S.


 4
  The Court further acknowledges that “any” should not be construed broadly where
 such a construction would lead to an “absurd result.” Nixon, 541 U.S. at 138 (citing
 United States v. Am. Trucking Ass’n, Inc., 310 U.S. 534, 543 (1940)). But as
 explained in detail below (see Section (V)(C)(2), infra), the Court’s construction of
 “any” here does not cause such a result.

                                           28
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1646    Page 29 of 45




 Citizenship & Immigration Servs., 2016 WL 795925, at *13 (E.D. Mich. Mar. 1,

 2016) (citing Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 184-85 (1988)).5

 Congress nonetheless provided in the PPP that “any business concern … shall be

 eligible” for a loan guarantee if it employed the requisite number of Americans

 during the covered period. 15 U.S.C. § 636(a)(36)(D)(i) (emphasis added). That is

 a clear indication that Congress did not want the SBA’s existing eligibility

 limitations to be imported wholesale into the PPP. Indeed, if Congress had intended

 to permit the SBA to apply its existing eligibility limitations, Congress could easily

 have provided that “any otherwise eligible business concern” employing the

 requisite number of Americans during the covered period would be eligible for a

 PPP loan. It did not.    This confirms that the SBA may not apply to the PPP its

 historical limitation against supporting businesses of a “prurient sexual nature.”




 5
  See also Reasonable Consideration, 2A Sutherland Statutory Construction § 45:12
 (7th ed.) (confirming that courts may “presume[e]” that Congress is “aware of
 existing … relevant … administrative decisions” when passing legislation).
 Defendants themselves have acknowledged this point. In parallel litigation in
 another district, the Defendants have argued that it is “reasonable to assume that
 Congress was aware of” the SBA Ineligibility Rule when it enacted the PPP. (Motion
 for Stay filed in Camelot Banquet Rooms, supra, ECF No. 39-3, PageID.1135.)

                                          29
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20             PageID.1647     Page 30 of 45




                                              C

        The Defendants resist the Court’s conclusion that the PPP Ineligibility Rule

 conflicts with the PPP.       While the Defendants’ arguments are thoughtful and

 effectively presented, they do not persuade the Court that the PPP Ineligibility Rule

 may stand.

                                              1

        The Defendants begin with a series of textual arguments. They contend that

 several provisions of the PPP demonstrate Congress’s intent to allow the SBA to

 apply its existing eligibility limitations to the PPP. The Court respectfully declines

 to adopt the Defendants’ reading of these provisions.

                                              a

        Defendants first cite the provision of the PPP that states: “Except as otherwise

 provided in this paragraph, the [SBA] may guarantee covered loans under the same

 terms, conditions, and processes as a loan made under this subsection.” (Resp. Br.,

 ECF No. 24, PageID.729; quoting 15 U.S.C. § 636(a)(36)(B) (emphasis in

 Defendants’ response).)        Defendants contend that (1) the SBA’s historical

 limitations on eligibility for financial assistance (i.e., the eligibility limitations in the

 Original SBA Ineligibility Rule and the 2019 SOP) are part of the “terms, conditions,

 and processes” that apply to PPP loan guarantees and (2) no provision of the PPP

 “otherwise provide[s]” that the SBA may not apply these limitations to PPP loan



                                              30
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1648    Page 31 of 45




 guarantees. Thus, Defendants conclude, the SBA may continue to apply these

 eligibility limitations to PPP loan guarantees.

       The flaw in this argument is that another provision of the PPP does “otherwise

 provide[]” that the SBA may not import its historical eligibility limitations into the

 PPP. As explained in detail above, the provision of the PPP that specifically

 addresses eligibility bars the SBA from doing so. Again, that section provides that

 “any business concern” employing the requisite number of Americans during the

 covered period “shall be eligible” for a loan guarantee. 15 U.S.C. § 636(a)(36)(D)(i)

 (emphasis added). Through that language, Congress “otherwise provide[d]” that the

 SBA may not apply to PPP loan guarantees the eligibility limitations from the

 Original SBA Ineligibility Rule and/or the 2019 SOP.

                                           b

       Defendants next cite a provision of the PPP that specifically references certain

 SBA regulations and deems those regulations inapplicable to the PPP. The provision

 to which Defendants refer, 15 U.S.C. § 636(a)(D)(iv), says:

              During the covered period, the provisions applicable to
              affiliations under section 121.103 of title 13, Code of
              Federal Regulations, or any successor regulation, are
              waived with respect to eligibility for a covered loan for—

              (I)    any business concern with not more than 500
                     employees that, as of the date on which the covered
                     loan is disbursed, is assigned a North American
                     Industry Classification System code beginning with
                     72;

                                           31
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1649     Page 32 of 45




              (II)  any business concern operating as a franchise that is
                    assigned a franchise identifier code by the
                    Administration; and
              (III) any business concern that receives financial
                    assistance from a company licensed under section
                    681 of this title.

 15 U.S.C. § 636(a)(D)(iv)(I)-(III) (emphasis added). The regulations waived by this

 provision – i.e., the regulations found in “section 121.103 of title 13, Code of Federal

 Regulations” – concern how to determine the size of a business concern. More

 specifically, the waived regulations, among other things, (1) explain how to

 determine whether two entities are “affiliates” and (2) provide that affiliates will be

 a treated as a single entity when “determining [a] concern’s size.” 13 C.F.R. §§

 121.103(a)(1) and (a)(6). Defendants contend that under the expressio unius canon

 of statutory construction, Congress’s express waiver of these size-determination

 regulations indicates Congress’s intent that the SBA could incorporate other existing

 regulations – such as the Original SBA Ineligibility Rule and the 2019 SOP – into

 the PPP program. (See Resp. Br., ECF No. 24, PageID.729.)

       Defendants stretch the expressio unius canon too far. They apply it to a

 statutory provision that has nothing to do with the substantive criteria for PPP loan

 eligibility in an effort to overcome Congress’s clear expression of those criteria in

 another provision. Simply put, Congress’s statement in one provision that size-

 determining regulations do not apply to PPP loan guarantees does not – by virtue of

 the expressio unius canon – overcome Congress’s unambiguous statement in another

                                           32
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20       PageID.1650    Page 33 of 45




 provision that the sole requirements for PPP loan guarantee eligibility are that (1)

 during the covered period (2) a business concern has less than the specified number

 of employees.

                                          c

       Finally, during the continued hearing on Plaintiffs’ injunction motion, the

 Defendants argued that the provision of the PPP on which the Court rested its

 analysis actually supports their view that the SBA may exclude from the PPP

 businesses that present entertainment or sell products of a “prurient sexual nature.”

 This argument is easiest to understand when broken down into the following steps:

              Step 1: Before Congress enacted the PPP, the Original SBA
       Ineligibility Rule excluded from SBA financial assistance programs (1)
       nonprofit organizations and (2) a variety of businesses, including, for
       instance, banks, political lobbying firms, certain private clubs with
       restrictive admissions practices, and businesses that present
       entertainment or sell products of a “prurient sexual nature.”

               Step 2: In the PPP provision cited by the Court, Congress
       specifically provided that “nonprofit organization[s]” are eligible for
       PPP loan guarantees if, during the covered period, they employed the
       requisite number of employees. See 15 U.S.C. 636(a)(36)(D)(i). This
       shows that Congress was aware of the Original SBA Ineligibility Rule
       and knew how to extend eligibility to the entities excluded by that rule
       if it wished to do so.

             Step 3: In the PPP provision cited by the Court, Congress did
       not specifically say that any other businesses excluded by the Original
       SBA Ineligibility Rule are eligible for PPP loan guarantees.

             Step 4:     If Congress had intended to make any of the other
       previously excluded businesses eligible for PPP loan guarantees, it



                                          33
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20       PageID.1651     Page 34 of 45




       would have specifically said so – just as it did with nonprofit
       organizations.

              Step 5:       Because Congress did not specifically say that any
       of the other previously excluded businesses are eligible for PPP loan
       guarantees, it necessarily follows that Congress did not intend to extend
       eligibility to any of those businesses, including businesses that present
       entertainment or sell products of a “prurient sexual nature.”

       This argument ignores that Congress had no need to individually identify the

 previously excluded businesses in the PPP because it conferred eligibility on “any

 business concern” – a term that encompasses all of those businesses. Indeed, using

 the general term “any business concern” was a much more efficient way of

 conferring eligibility on previously excluded businesses than specifically listing

 each of those businesses one-by-one. Moreover, it made sense for Congress to

 specifically confer eligibility on “nonprofit organizations” at the same time it used

 the broad term “any business concern” to confer eligibility on the previously

 excluded businesses.    It was necessary to separately and specifically identify

 nonprofit “organizations” because not all such organizations would fall within the

 broad category of “any business concern.” For all of these reasons, the fact that

 Congress did not specifically confer PPP eligibility on businesses that present

 entertainment or sell products of a “prurient sexual nature” does not mean that the

 SBA deny PPP loan guarantees to those businesses.




                                          34
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20       PageID.1652    Page 35 of 45




                                          2

       In addition to their textual arguments, Defendants contend that the Court’s

 construction of the PPP will lead to absurd results that Congress could not have

 intended. The Defendants insist, for instance, that Congress could not possibly have

 intended to support the businesses that have historically been denied SBA financing

 under the Original SBA Ineligibility Rule – including certain sexually oriented

 businesses, private clubs that discriminate, and political lobbying firms. While this

 argument has some initial surface appeal, it does not withstand closer scrutiny.

       Defendants are correct that it would ordinarily be absurd to conclude that

 Congress meant to provide financial assistance to, among others, certain sexually

 oriented businesses and private clubs that discriminate. But these are no ordinary

 times, and the PPP is no ordinary legislation. The COVID-19 pandemic has

 decimated the country’s economy, and the PPP is an unprecedented effort to undo

 that financial ruin. More importantly, the PPP is an effort to protect American

 workers – as noted above, it is located within a Title of the CARES Act named the

 “Keeping American Workers Paid and Employed Act” – and Congress could

 rationally have concluded that those workers need protection no matter the line of

 business in which they work. From this perspective, Congress’s decision to expand

 funding to previously ineligible businesses is not an endorsement or approval of

 those businesses. Instead, it is a recognition that in the midst of this crisis, the



                                          35
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1653   Page 36 of 45




 workers at those businesses have no viable alternative options for employment in

 other, favored lines of work and desperately need help. It is not absurd to conclude

 that in order to support these workers, Congress temporarily permitted previously

 excluded businesses to obtain SBA financial assistance.6

       Notably, the SBA itself seems to recognize that Congress is willing to extend

 PPP loan guarantees to businesses that were previously excluded from receiving

 SBA financial assistance. The Original SBA Ineligibility Rule deemed ineligible

 for SBA funding any business that “deriv[es] more than one-third of gross annual

 revenue from legal gambling activities.” 13 C.F.R. § 120.110(g). Yet, on April 28,

 2020, the SBA decided to allow these businesses to receive PPP loan guarantees.

 See Business Loan Program Temporary Changes; Paycheck Protection Program –

 Requirements – Promissory Notes, Authorizations, Affiliation, and Eligibility, 85

 Fed. Reg. 23450, 23451 (Apr. 28, 2020). The SBA explained that it would allow

 gambling businesses to participate in the PPP because it “believes this approach is

 more consistent with the policy aim of making PPP loans available to a broad

 segment of U.S. businesses.” Id. (emphasis added). Thus, even the SBA recognizes

 Congress’s willingness to support employees in lines of business that were

 previously disfavored. This further undercuts the Defendants’ argument that the


 6
   The PPP is a short-term program. The “covered period” during which SBA
 guaranteed loans are available began on February 15, 2020, and ends on June 30,
 2020. See 15 U.S.C. § 636(a)(36)(A)(iii).

                                         36
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1654     Page 37 of 45




 Court’s construction of the PPP here would lead to an absurd result that Congress

 could not have intended.

       For all of these reasons, the Court’s construction of the PPP does not yield an

 absurd result.7

                                            D

        For all of the reasons explained above, the Court concludes under step one of

 Chevron that the PPP Ineligibility Rule conflicts with the PPP and is therefore

 invalid.8 Accordingly, Plaintiffs have shown a substantial likelihood of success on



 7
    The PPP Ineligibility Rule bars “businesses engaged in illegal activity” and
 “businesses located in a foreign country” from obtaining PPP loans. See Business
 Loan Program Temporary Changes; Paycheck Protection Program, 85 Fed. Reg.
 20811, 20812 (April 15, 2020) (stating illegibility rule and incorporating 13 C.F.R.
 §§ 120.110(e), (h)). Though the Court deems the rule invalid, these two eligibility
 limitations from the rule are inherent in the PPP itself and do not depend upon the
 continued validity of the rule. First, all federal spending statutes – including the PPP
 – necessarily limit spending to lawful pursuits even without specifying that
 limitation. Second, the term “any business concern” in the PPP is naturally read in
 light of the “ordinary assumption” that a statute passed by Congress “applies
 domestically, not extraterritorially.” Small v. United States, 544 U.S. 385, 391
 (2005) (holding, in light of that “ordinary assumption,” that the term “convicted in
 any court” does not include convictions in foreign courts). Thus, the Court’s
 conclusion that the PPP Ineligibility Rule may not be enforced does not lead to the
 absurd result that PPP loans must be extended to businesses committing crimes or
 businesses located outside the United States.
 8
   The Plaintiffs have consistently argued that the PPP Ineligibility Rule is invalid
 because it purports to establish limits on PPP loan guarantee eligibility that conflict
 with the eligibility provisions of the PPP. (See, e.g., Am. Compl. at ¶¶ 526-27, ECF
 No. 11, PageID.364.) When Plaintiffs first made that argument, they identified the
 eligibility provisions of the PPP as those set forth in 15 U.S.C.
 § 636(a)(36)(F)(ii)(II). That section provides: “In evaluating the eligibility of a

                                           37
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1655     Page 38 of 45




 their claim that the SBA may not enforce against them the provision of the rule

 excluding from eligibility for a PPP loan businesses that present entertainment or

 sell products of a “prurient sexual nature.”9

                                           VI

       The Court now turns to the remaining preliminary injunction factors –

 irreparable harm, the balance of harms, and the public interest. Each factor favors

 the issuance of preliminary injunctive relief here.

       To begin, Plaintiffs have established that they will suffer irreparable harm in

 the absence of an injunction. Indeed, Plaintiffs have shown that if the Court does




 borrower for a covered loan with the terms described in this paragraph, a lender shall
 consider whether the borrower – (aa) was in operation on February 15, 2020; and
 (bb)(AA) had employees for whom the borrower paid salaries and payroll taxes; or
 (BB) paid independent contractors, as reported on a Form 1099-MISC.” 15 U.S.C.
 § 636(a)(36)(F)(ii)(II)(aa)-(bb)(AA)-(BB). The Court does not believe that this
 section establishes the substantive eligibility criteria for a PPP loan. This section is
 best understood as directing lenders as to what they should consider in determining
 whether the eligibility factors – which are set forth in 15 U.S.C. § 636(a)(36)(D)(i)
 – have been satisfied. During the continuation of the hearing on May 5, 2020, the
 Court discussed with Defendants’ counsel its view that the PPP eligibility criteria
 are set forth in 15 U.S.C. § 636(a)(36)(D)(i) and offered counsel the opportunity to
 respond to that view.
 9
   The United States District Court for the Eastern District of Wisconsin reached the
 same conclusion in Camelot Banquet Rooms, supra. However, the court in Camelot
 Banquet Rooms rested its holding on a different statutory provision than the one
 discussed at length by the Court above. See Camelot Banquet Rooms, 2020 WL
 2088637, at *7 (citing 15 U.S.C. § 636(a)). While the Court agrees with and finds
 the reasoning of the Wisconsin district court persuasive, the Court chooses to rest its
 analysis primarily on the statutory provision discussed at length above.

                                           38
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20           PageID.1656      Page 39 of 45




 not grant preliminary injunctive relief, there may be no relief at all available to them.

 The PPP is a short-term program with limited loan guarantees that are offered “on a

 first-come, first-served basis. Once the funds Congress appropriated for the PPP are

 exhausted, the SBA will be unable to guarantee further loans.” Camelot Banquet

 Rooms, 2020 WL 2088637, at *11.              Because PPP loan guarantees are being

 exhausted so quickly, there is a substantial likelihood that without injunctive relief,

 the Plaintiffs will be “permanently excluded from the PPP.” Id. And Plaintiffs would

 have no monetary remedy for such an exclusion because Defendants have sovereign

 immunity from any claim for monetary damages. As the federal district court

 explained in Camelot Banquet Rooms, “the inability to obtain damages implies that

 any harm the plaintiffs suffer between now and the end of the case will be

 irreparable”:

                 I note that the government does not concede that it could
                 be held liable for damages at the end of this case.
                 Ordinarily, the federal government and its officials sued in
                 their official capacities (as they are sued here) have
                 sovereign immunity from damages. See, e.g., FDIC v.
                 Meyer, 510 U.S. 471, 475, 114 S.Ct. 996, 127 L.Ed.2d 308
                 (1994). No party has suggested that the federal
                 government has waived its sovereign immunity from
                 damages under the present circumstances. Moreover, the
                 Tenth Circuit has held that the Small Business Act’s sue-
                 and-be-sued clause, 15 U.S.C. § 634(b)(1), does not render
                 the SBA liable for damages in a suit involving the SBA’s
                 refusal to guarantee a small business loan. See Ascot
                 Dinner Theatre, Ltd. v. Small Bus. Admin., 887 F.2d 1024,
                 1027–28 (10th Cir. 1989). Thus, I assume for purposes of
                 this motion that the plaintiffs could not obtain damages for

                                             39
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20          PageID.1657     Page 40 of 45




              any harm caused by the SBA’s refusal to guarantee their
              loans. The plaintiffs therefore lack an adequate remedy at
              law. Moreover, the inability to obtain damages implies
              that any harm the plaintiffs suffer between now and the
              end of the case will be irreparable. See Smith v. City of
              Hammond, Ind., 388 F.3d 304, 307 (7th Cir. 2004) (noting
              that in some cases “a defendant’s immunity from damages
              liability might constitute irreparable harm entitling the
              plaintiff to preliminary relief”).

 Id.

       And even if Defendants did not enjoy sovereign immunity, it would appear

 that Plaintiffs would still lack an adequate remedy. There is a substantial risk that

 Plaintiffs will lose their businesses if they do not obtain PPP loans now. Plaintiffs’

 businesses involve relatively close contact between (1) certain staff (i.e., servers, bus

 staff, bartenders, valet team, etc.) and patrons and (2) groups of patrons. Thus,

 Plaintiffs’ businesses will almost certainly be the last ones to be permitted to return

 to anything close to normal operations. In the meantime, they will continue to suffer

 large – and potentially unsustainable – losses. Indeed, “as a general matter, it is

 reasonable to infer that any small business, regardless of the services and/or products

 it provides, would have trouble surviving if forced to close its doors for two months

 followed by a limited, piecemeal reopening.” Id. at *12 (emphasis in original). And

 “[t]he loss or destruction of an entire business” that Plaintiffs face here has “widely

 been held to constitute irreparable harm, at least when the business has been in




                                            40
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1658     Page 41 of 45




 operation for some time.” Truglia v. KFC Corp., 692 F. Supp. 271, 279 (S.D.N.Y.

 1988), aff’d, 875 F.2d 308 (2d Cir. 1989).

       Next, the balance of harms and public interest factors also favor the granting

 of a preliminary injunction here. As explained above, the purpose of the PPP is to

 protect the employment and livelihood of employees who, through no fault of their

 own, have found their places of employment closed due to the COVID-19 pandemic.

 That purpose would be frustrated if the Court did not grant the requested preliminary

 injunction. “Guaranteeing the plaintiffs’ loans now, rather than months from now

 when this case is over, furthers the public interest in helping all small businesses and

 their employees get through the pandemic.” Camelot Banquet Rooms, 2020 WL

 2088637, at *12. The Defendants counter that a preliminary injunction is not in the

 public interest because “Congress did not deem it in the public interest to compel the

 SBA to make PPP loans available to businesses of a prurient sexual nature.” (Resp.

 Br., ECF No. 24, PageID.701.) But for all of the reasons explained in detail above,

 the Court disagrees and concludes that Congress did intend to include Plaintiffs in

 the PPP. Thus, granting preliminary relief is fully consistent with Congress’s intent

 and is in the public interest. Finally, Defendants argue that others may be harmed

 by the issuance of an injunction because “PPP financing allocated to Plaintiffs

 necessarily would come at the cost of denying it to others seeking the same

 assistance.” (Id., PageID.733.) The Defendants made the same argument in the



                                           41
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20         PageID.1659       Page 42 of 45




 Camelot Banquet Rooms litigation, and the court there rejected it. It concluded that

 “the plaintiffs’ high likelihood of success on the merits makes up for this potential

 harm. That is, because the plaintiffs have shown that they likely should have received

 PPP loans when they applied, any harm to the third parties who applied after them

 and who would have received loans if the plaintiffs’ applications were denied” is too

 speculative. Camelot Banquet Rooms, 2020 WL 2088637, at *12. This Court agrees.

       Because each of the injunction factors favors issuing a preliminary injunction

 in this action, the Court will issue such an injunction as set forth below.

                                          VII

       As explained above, Plaintiffs have advanced several constitutional

 arguments in support of their request for injunctive relief. The Court does not reach

 those constitutional claims because “[i]t is well settled that if a case may be decided

 on either statutory or constitutional grounds, [courts], for sound jurisprudential

 reasons, [should] inquire first into the statutory question. This practice reflects the

 deeply rooted doctrine that [courts] ought not to pass on questions of

 constitutionality . . . unless such adjudication is unavoidable.” Harris v. McRae, 448

 U.S. 297, 306-07 (1980) (internal quotation marks omitted); see also Camreta v.

 Greene, 563 U.S. 692, 706 (2011) (noting that “a longstanding principle of judicial

 restraint requires that courts avoid reaching constitutional questions in advance of

 the necessity of deciding them”). Here, because the Court has concluded that the



                                           42
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1660     Page 43 of 45




 SBA exceeded its statutory authority when it adopted the PPP Ineligibility Rule, the

 Court need not address Plaintiffs’ constitutional challenges.

                                          VIII

       Finally, the Court must consider whether to require Plaintiffs to post a bond.

 Under Federal Rule of Civil Procedure 65(c), a court may issue a preliminary

 injunction “only if the movant gives security in an amount that the court considers

 proper to pay the costs and damages sustained by any party found to have been

 wrongfully enjoined.” However, notwithstanding that provision, “the rule in [the

 Sixth] [C]ircuit has long been that the district court possesses discretion over

 whether to require the posting of security.” Motan Co. v. Eagle-Picher Indus., Inc.,

 55 F.3d 1171, 1176 (6th Cir. 1995); see also Concerned Pastors for Social Action v.

 Khouri, 220 F. Supp. 3d 823, 829 (E.D. Mich. 2016) (same). And courts have

 “significant discretion to waive the bond requirement in light of the public interest.”

 Khouri, 220 F. Supp. 3d at 829.

       Here, the Court declines to require a bond. Forcing Plaintiffs to post a bond

 would frustrate the purpose of the PPP and the purpose of the injunction – to get

 essential PPP loans to struggling small businesses as soon as possible so that the

 businesses may use the funds to pay displaced employees. If the Court forced the

 Plaintiffs to expend funds by posting a bond, that would divert money that could be

 used to pay employees and that are needed to help secure Plaintiffs’ financial



                                           43
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20       PageID.1661     Page 44 of 45




 survival. Moreover, with the PPP loans, Plaintiffs stand an increased chance of

 surviving and being able to repay the loans in full in the event that Defendants

 ultimately prevail on the merits. That further weighs against requiring a bond here.

                                         IX

       For all of the reasons explained above, IT IS HEREBY ORDERED that

 Plaintiffs’ Motion for Preliminary Injunction is GRANTED AS FOLLOWS:

       1. By 5:00 p.m. Eastern Time on Monday, May 11, 2020, Plaintiffs and

          Intervenors shall transmit to counsel for Defendants the name and full

          contact information (including email addresses) for the employee of their

          lenders who has responsibility for their applications for PPP loans.

       2. By 12:00 p.m. Eastern time on Thursday, May 14, 2020, the SBA shall

          notify the identified lender representatives in writing that (a) the

          applications by Plaintiffs and Intervenors for PPP loans shall not be denied

          based on the “prurient sexual nature” provisions of the Original SBA

          Ineligibility Rule, the 2019 SOP, and/or the PPP Ineligibility Rule, and (b)

          in the event that Plaintiffs and Intervenors otherwise meet the eligibility

          requirements for PPP loans, the SBA will guarantee the loans for which

          Plaintiffs and Intervenors have applied or attempted to apply.




                                         44
Case 4:20-cv-10899-MFL-DRG ECF No. 42 filed 05/11/20        PageID.1662     Page 45 of 45




       3. In the event that Plaintiffs and Intervenors otherwise meet the eligibility

          requirements for PPP loans, the SBA shall guarantee the loans for which

          Plaintiffs and Intervenors have applied or attempted to apply.

       4. This is not a “nationwide injunction” and does not affect in any way actions

          that Defendants may take in connection with applications for PPP loans by

          any entity other than the Plaintiffs and Intervenors in this action.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
 Dated: May 11, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on May 11, 2020, by electronic means and/or
 ordinary mail.

                                        s/ Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          45
